Discloses DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on March 13, 2020, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US Pub. No. 20160117259).


As to claim 1, Hasegawa et al. teaches a computer-implemented method comprising: 
accepting a request for copying a file (Paragraph 29 discloses requests a file system that manages a hierarchical storage 150 to store and read a file) from a first tape to a primary storage (Paragraph 8 discloses copies a target data item from the higher storage tier to the lower storage tier); 
selecting a second tape for unmounting from a plurality of tape drives (Paragraph 54 discloses selects the tape medium on the basis of a cartridge selecting policy), wherein the second tape for unmounting includes a remaining capacity below a first threshold and a number of migrated files below a second threshold (Paragraph 29 discloses the disk usage ratio exceeds a specific threshold and Paragraph 75 discloses a second threshold in response to the disk usage ratio reaching a first threshold); 
unmounting the second tape (Paragraph 58 discloses tapes) for unmounting from a tape drive (Paragraph 80 teaches unmounting of the tape medium 134); 
mounting the first tape on the tape drive (Paragraph 37 discloses a file written from a position near the logical point (LP3) on the beginning of tape (BOT) side where the tape medium is mounted and data is started to be written has a short movement distance required for locating from the beginning); and 
performing the request by copying the file from the first tape to the primary storage using the tape drive (Paragraph 38 discloses determines whether or not to timely copy a target file from the primary storage tier to the secondary storage tier).  Hasegawa et al. does not disclose a second threshold.

	As to claim 3, Hasegawa et al. teaches the method of claim 1, further comprising: 
storing a table including, for respective tapes, respective numbers of migrated files, respective numbers of premigrated files, and respective available capacities (Paragraph 16 discloses copy manager 230 configures the copy manager of this embodiment that manages determining a target file to be copied on the basis of the predefined migration policy, and copying the target file from the primary storage tier to the secondary storage tier. Accordingly, the file transitions from the resident state to the pre-migrated state); and 
wherein selecting the tape for unmounting includes accessing the table to retrieve the remaining capacity and the number of migrated files for the tape for unmounting (Paragraph 54 discloses library controller 224 controls selection of the tape medium 134 and the state of resources. The library controller 224 selects the tape medium on the basis of a cartridge selecting policy, and schedules and processes requests for migration and recall).
	As to claim 4, Hasegawa et al. teaches the method of claim 1, wherein the second tape for unmounting including the remaining capacity below the first threshold further includes a least amount of remaining capacity relative to other tapes that are mounted on the plurality of tape drives (Paragraph 29 discloses the disk usage ratio exceeds a specific threshold and Paragraph 75 discloses a second threshold in response to the disk usage ratio reaching a first threshold).
	As to claim 5, Hasegawa et al. teaches the method of claim 1, wherein the second tape for unmounting including the number of migrated files below the second threshold further includes a least number of migrated files relative to other tapes that are mounted on the plurality of tape drives (Paragraph 16 discloses copy manager 230 configures the copy manager of this embodiment that manages determining a target file to be copied on the basis of the predefined migration policy, and copying the target file from the primary storage tier to the secondary storage tier. Accordingly, the file transitions from the resident state to the pre-migrated state and Paragraph 29 discloses the disk usage ratio exceeds a specific threshold and Paragraph 75 discloses a second threshold in response to the disk usage ratio reaching a first threshold); and
	As to claim 6, Hasegawa et al. teaches the method of claim 1, wherein the request is a recall request (Paragraph 31 discloses The file system internally recalls, onto the primary storage tier, the copy of the file concerned from a tape medium 134-1).
	As to claim 7, Hasegawa et al. teaches the method of claim 1, wherein the method is executed by a hierarchical storage management (HSM) system including the primary storage and a secondary storage comprising a tape storage system (Paragraph 57 discloses a hierarchical storage manager (HSM), a multi-tape management module (MMM), and an LTFS LE (Linear Tape File System Library Edition)+, respectively).

	As to claim 9, Hasegawa et al. teaches a system comprising: 
one or more processors (Paragraph 10 discloses a processor); and 
one or more computer-readable storage media (Paragraph 100 discloses machine-readable recording medium) storing program instructions which, when executed by the one or more processors, are configured to cause the one or more processors to perform a method comprising: 
accepting a request for copying a file (Paragraph 29 discloses requests a file system that manages a hierarchical storage 150 to store and read a file) from a first tape to a primary storage (Paragraph 8 discloses copies a target data item from the higher storage tier to the lower storage tier); 
selecting a second tape for unmounting from a plurality of tape drives (Paragraph 54 discloses selects the tape medium on the basis of a cartridge selecting policy), wherein the second tape for unmounting includes a remaining capacity below a first threshold and a number of migrated files below a second threshold (Paragraph 29 discloses the disk usage ratio exceeds a specific threshold and Paragraph 75 discloses a second threshold in response to the disk usage ratio reaching a first threshold); 
unmounting the second tape (Paragraph 58 discloses tapes) for unmounting from a tape drive (Paragraph 80 teaches unmounting of the tape medium 134); 
mounting the first tape on the tape drive (Paragraph 37 discloses a file written from a position near the logical point (LP3) on the beginning of tape (BOT) side where the tape medium is mounted and data is started to be written has a short movement distance required for locating from the beginning); and 
performing the request by copying the file from the first tape to the primary storage using the tape drive (Paragraph 38 discloses determines whether or not to timely copy a target file from the primary storage tier to the secondary storage tier).  Hasegawa et al. does not disclose a second threshold.


With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

As to claim 15, Hasegawa et al. teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising: 

selecting a tape for unmounting from a plurality of tape drives (Paragraph 80 teaches unmounting of the tape medium 134), wherein the tape for unmounting includes a remaining capacity below a first threshold and a number of migrated files below a second threshold (Paragraph 29 discloses the disk usage ratio exceeds a specific threshold and Paragraph 75 discloses a second threshold in response to the disk usage ratio reaching a first threshold); and 
unmounting the tape for unmounting from a tape drive (Paragraph 80 teaches unmounting of the tape medium 134).

	As to claim 16, Hasegawa et al. teaches the computer program product of claim 15, wherein the method further comprises: 
mounting a second tape on the tape drive in response to unmounting the tape from the tape drive (Paragraph 37 discloses a file written from a position near the logical point (LP3) on the beginning of tape (BOT) side where the tape medium is mounted and data is started to be written has a short movement distance required for locating from the beginning); and 
copying a file from the second tape to a primary storage using the tape drive (Paragraph 38 discloses determines whether or not to timely copy a target file from the primary storage tier to the secondary storage tier).
	
	As to claim 18, Hasegawa et al. teaches the computer program product of claim 15, wherein the method further comprises: 
storing a table including, for respective tapes, respective numbers of migrated files, respective numbers of premigrated files, and respective available capacities (Paragraph 16 discloses copy manager 230 configures the copy manager of this embodiment that manages determining a target file to be copied on the basis of the predefined migration policy, and copying the target file from the primary storage tier to the secondary storage tier. Accordingly, the file transitions from the resident state to the pre-migrated state); and 
wherein selecting the tape for unmounting includes accessing the table to retrieve the remaining capacity and the number of migrated files for the tape for unmounting (Paragraph 54 discloses library controller 224 controls selection of the tape medium 134 and the state of resources. The library controller 224 selects the tape medium on the basis of a cartridge selecting policy, and schedules and processes requests for migration and recall).
	As to claim 19, Hasegawa et al. teaches the computer program product of claim 15, wherein the tape for unmounting including the remaining capacity below the first threshold further includes a least amount of remaining capacity relative to other tapes that are mounted on the plurality of tape drives (Paragraph 29 discloses the disk usage ratio exceeds a specific threshold and Paragraph 75 discloses a second threshold in response to the disk usage ratio reaching a first threshold).
	As to claim 20, Hasegawa et al. teaches the computer program product of claim 15, wherein the tape for unmounting including the number of migrated files below the second threshold further includes a least number of migrated files relative to other tapes on the plurality of tape drives (Paragraph 29 discloses the disk usage ratio exceeds a specific threshold and Paragraph 75 discloses a second threshold in response to the disk usage ratio reaching a first threshold).




Allowable Subject Matter
Claims 2, 10, and 17 are allowable, if the subject matter of claim 2 is incorporated in claim 1. In other words, the prior art does not appear to suggest the specific way of  “determining that the first tape is not mounted on any tape drive” as recited in claim 2. The applicants are requested to roll up claim 2 into claim 1 for a distinction of what may be allowable over prior art.
Claim 2 is provided below for convenience.
2. The method of claim 1, wherein accepting the request for copying the file from the first tape to the primary storage further includes: 
determining that the first tape is not mounted on any tape drive; and 
determining that each of the plurality of tape drives includes a mounted tape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

With respect to claim 10, it is objected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.

With respect to claim 17, it is objected on grounds corresponding to above rejected claim 2, because claim 17 is substantially equivalent to claim 2.

Claims 8 are allowable, if the subject matter of claim 2 is incorporated in claim 1. In other words, the prior art does not appear to suggest the specific way of “metering a usage of the software; and generating an invoice based on metering the usage” as recited in claim 2. The applicants are requested to roll up claim 2 into claim 1 for a distinction of what may be allowable over prior art.
Claim 8 is provided below for convenience.
8. The method of claim 7, wherein the method is performed according to software that is downloaded to the HSM system from a remote data processing system, and wherein the method further comprises: 
metering a usage of the software; and 
generating an invoice based on metering the usage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190310942 A1 is directed to COPYING FRAGMENTED FILES BETWEEN SEQUENTIAL STORAGE MEDIUMS:   [0098] Once threaded in the tape drive, the tape in the cartridge may be “mounted” by reading metadata on a tape and bringing the tape into a state where the LTFS is able to use the tape as a constituent component of a file system. Moreover, in order to “unmount” a tape, metadata is preferably first written on the tape (e.g., as an index), after which the tape may be removed from the state where the LTFS is allowed to use the tape as a constituent component of a file system. Finally, to “unthread” the tape, the tape is unattached from the take-up reel and is physically placed back into the inside of a tape cartridge again. The cartridge may remain loaded in the tape drive even after the tape has been unthreaded, e.g., waiting for another read and/or write request. However, in other instances, the tape cartridge may be unloaded from the tape drive upon the tape being unthreaded, e.g., as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154